DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but are moot in view of the new grounds for rejection.  
Applicant has amended claim 1 to recite a plurality of suture rods and that the outflow tract annular structure has one or more rows of first structural elements, and each protrusion of the outflow tract is connected to a suture rod and to adjacent first structure elements at each respective end and that adjacent protrusions do not have a connection.  
While Nasr (Pub. No.: US 2018/0125651) discloses a suture rod 78 and an outflow tract with one row of first structural elements 90, each protrusion 63 of the outflow tract connected to a suture rod 78 at one end and to adjacent first structural elements 90 at the other end, Nasr fails to meet the last limitation of the amended claim that adjacent protrusions do not have a connection.  As seen in Nasr figure 5, adjacent protrusions 60 are connected to one another. Thus Applicant’s amendment is sufficient to overcome Nasr.  
However, in response to Applicant’s amendment, Examiner now cites Tuval et al. (Pub. No.: US 2013/0073035). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would 
Prior art Tuval does not teach or suggest variable stiffness. 
While prior art Robertson et al. (Pub. No.: US 2017/0100236) paragraph 56 discusses variable stiffness of support arms 140 on a prosthetic valve arm, this prior art does not fairly teach or suggest variable stiffness gradually descending along a direction from the intermediate section to the outflow tract.  Rather, the support arm 140 of Robertson has an s-shaped profile, and thus even if the variable stiffness were applied evenly along the arm, the result would not be “gradually descending along a direction from the intermediate section to the outflow tract” as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuval et al. (Pub. No.: US 2013/0073035).
Tuval et al. (hereinafter, Tuval) discloses a stent 12 for a heart valve prosthesis (fig. 2B, abstract), the stent having a contracted configuration and an expanded 

    PNG
    media_image1.png
    343
    615
    media_image1.png
    Greyscale

For claim 2, three protrusions are provided, the three protrusions distributed uniformly around a circumference of the annular structure (note, each pair
For claim 4, each protrusion has a triangular structure (fig. 2B, each pair of struts provides a triangular structure) comprising one or more rows of second structural cells (see annotation below), each protrusion extending from terminals of adjacent first structural elements in the row of first structural elements closest to the outflow tract (see annotation below).  

    PNG
    media_image2.png
    328
    615
    media_image2.png
    Greyscale

For claim 6, the intermediate section 36 has an inwardly concave profile when the stent is in the expanded configuration (e.g., fig. 2B). 
For claim 8, the stent further comprises barbs circumferentially distributed on the intermediate section and/or the outflow tract (para. 612), the barbs formed by extending outwardly from the intermediate section or the outflow tract (para. 612).  
For claim 10, in the expanded configuration (fig. 2B), the intermediate section 36 has a minimum diameter not greater than a minimum diameter of the inflow tract 32 and a maximum diameter not greater than a maximum diameter of the outflow tract (fig. 2B).  
For claim 11, the stent further comprises lugs 218 arranged on one end of the inflow tract away from the intermediate section and/or one end of the outflow tract away 
For claim 12, Tuval discloses a heart valve prosthesis (fig. 1), comprising a valve assembly 102 and a stent 12 as defined in claim 1, the valve assembly attached to the stent (fig. 1).  
For claim 13, the stent is suitable for replacements of both aortic and mitral valves (para. 667).  
For claim 14, the vacant area between adjacent protrusions (at arrows 12 and 45) has a circumferential width defined by a plurality of circumferentially arranged first structural elements (fig. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. (Pub. No.: US 2013/0073035).
For claim 5, each protrusion is rod-shaped (each strut is rod-shaped), however, in figure 2B the protrusion appears to extend from a location below the apex, and thus Tuval appears to lack a rod-shaped protrusion which extends from a connection of adjacent first structural elements in the row of first structural elements closest to the outflow tract as claimed.  However, as depicted in figure 4C, the protrusion extends from an apex of first structural elements.  Thus it would have been obvious to have 
For claim 9, Tuval does not specify the height of the outflow tract.  However, Tuval does disclose length L of 10-18mm (para. 646, fig. 8B); as seen in figure 8B, this length appears to be about half of the total outflow tract height. Thus one of ordinary skill in the art would have found it obvious to have selected an outflow tract height of 5-30 mm in order to provide an appropriately sized prosthesis for the native human valve. This selection of a particular dimension would have occurred using known methods and would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBA GANESAN/Primary Examiner, Art Unit 3774